                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                              SAVANNAH DIVISION


 UNITED STATES OF AMERICA,

        v.                                            CASE NO.: 4:19-cr-92

 LERIC DEWBERRY,

               Defendant.


                                        ORDER

       This matter comes before the Court on the Government’s Motion to Dismiss. (Doc. 38.)

Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the Court GRANTS the

Government’s Motion and DISMISSES the above-captioned case without prejudice. The Court

DENIES AS MOOT any pending motions as to Defendant Leric Dewberry and DIRECTS the

Clerk of Court to CLOSE this case.

       SO ORDERED, this 20th day of August, 2019.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
